Citation Nr: 1612106	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-19 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to type II diabetes mellitus, with special monthly compensation (SMC) based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to reschedule the Veteran for a personal hearing before a Veterans Law Judge at the RO. 

Per the Veteran's request, the RO scheduled him for a BVA hearing at a local VA office before a Veterans Law Judge in March 2016 and the Veteran did not appear at the hearing.  However, good cause has been shown as the record shows that, 
one month prior to the scheduled hearing, the Veteran requested that the hearing be rescheduled because due to a previously scheduled medical appointment.  See February 2016 Report of General Information.  Because there is no indication that the hearing was rescheduled, a remand to the RO is required.

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran for a Travel Board hearing at the earliest opportunity with respect to the issues of entitlement to service connection for diabetes and erectile dysfunction with SMC based on loss of use of a creative organ.  If possible, schedule a morning hearing, preferably at 10:00 or 10:30 am, per the Veteran's request.  

Notify the Veteran and his representative of the date, time, and location of the hearing, and put a copy of this letter in the claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws the hearing request or fails to appear, the file should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




